Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-9, 11-18 and 20 are allowed. 
The closest prior art of record does not teach a “jack arch” as defined and placed on record by Applicant in the arguments filed 04/20/2022, and 05/19/2022 in combination with the remaining limitations of the inlet wall. 
US 4029489 A- flat crown but no “jack-arch” exactly as recited by Applicant on record. 
KR 2003035097 A requires middle and front flat arch but no “jack-arch” as defined on record by Applicant in combination with the remaining claimed limitations of the independent claims. 
US 20140230491 A1 crown may be flat or curved known in art but does not indicate the refractory structure of “jack-arch” in combination with remaining limitation of independent claims 
US 3568611 A discloses slablike units shaped into flat arch but does not disclose “jack-arch” defined by applicant in combination with remaining claimed limitations does show the different masonry work and superstructers well-known by one skilled in the art. 
Other references which disclose obvious to one skilled in art to manufacture a melter with an arch or flat shape and which disclose an offset inlet wall is well-known in the art do not disclose or make obvious the configuration of the masonry refractory blocks of a planar “jack-arch” now disclosed on record in combination with the other claim limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741